


Exhibit 10.10


AGREEMENT TO FACILITATE DISPUTE RESOLUTION




This Agreement to Facilitate Dispute Resolution (“Agreement”), effective
September 1, 2010 (“Effective Date”), constitutes a waiver of statutes of
limitations and similar Time-Related Defenses (defined below) by the following
(referred to herein individually or collectively as the “Tri-Valley Entities”),
and each of them: Tri-Valley Corporation (“TVC”); Tri-Valley Oil & Gas Co.
(“TVOG”); and TVC Opus I Drilling Program, L.P. (“Opus I”).  This Agreement and
the waivers set forth herein are made in favor of George R. Miller (“Miller”)
and all current or former persons or entities who purchased any interest in Opus
I at any time (together with Miller, “Investors”).
 
RECITALS
 
WHEREAS, Opus I is a Delaware limited partnership formed for the purpose of
developing drilling prospects in California and Nevada;
 
WHEREAS, TVC is the Managing Partner of Opus I;
 
WHEREAS, Miller and certain other Investors believe that they may have Potential
Claims (defined below) against the Tri-Valley Entities and/or officers,
directors, employees and agents of each, for damages, interest, penalties,
attorneys’ fees and costs, rescission and/or other equitable and legal remedies;
 
WHEREAS, the Tri-Valley Entities deny any wrongdoing and deny any liability in
connection with the Potential Claims or otherwise;
 
WHEREAS, the undersigned Tri-Valley Entities and Miller desire to enter into
discussions to reach an amicable resolution of matters related to the Potential
Claims without need for litigation, arbitration or other formal proceeding (a
“proceeding”) and in a manner which will avoid unnecessary expense, delay or
disruption to the operations of the Tri-Valley Entities;
 
WHEREAS, Miller seeks assurance that he and Investors will not be prejudiced if
they refrain from initiating a proceeding related to the Potential Claims while
they engage in discussions with the Tri-Valley Entities, and agrees that any
Potential Claims should be initiated before a date certain in the event that
such discussions prove ineffective; and
 
WHEREAS, as an inducement to Miller to temporarily refrain from initiating any
proceeding against the undersigned Tri-Valley Entities and to engage in
discussions with the Tri-Valley Entities with regard to the Potential Claims,
the undersigned Tri-Valley Entities agree to waive any applicable Time-Related
Defenses (defined below) and refrain from raising any Time-Related Defenses as
to any proceeding or claim brought by Miller or any Investor so long as such
proceeding or claim is initiated on or before September 30, 2014 (the “Claim
Deadline”).
 

- 1 -
 
 

--------------------------------------------------------------------------------

 

AGREEMENT
 
NOW, THEREFORE, the undersigned Tri-Valley Entities, and each of them, and
Miller hereby stipulate, agree, warrant and represent as follows:
 
1. As used in this Agreement, the term “Time-Related Defenses” means,
collectively, all legal and equitable defenses based upon, or related to, the
passage of time, including, but not limited to, any and all statutes of
limitations, statutes of repose, the equitable defenses of laches and any and
all other legal or equitable doctrines barring a claim by reason of the passage
of time or by the failure of a claimant to take legal action within a prescribed
period of time.
 
2. As used in this Agreement, the term “Potential Claims” means, collectively,
any and all claims of any and every nature whatsoever, including, without
limitation, direct, derivative, class and representative claims.
 
3. Miller hereby agrees that he shall refrain from initiating any proceeding
(including individual, class or derivative proceedings) against the undersigned
Tri-Valley Entities for a period of one (1) year following the Effective Date,
which period may be extended at Miller’s sole and absolute discretion.  In the
event Miller commits a breach of his obligations under this Section 3 by
initiating a proceeding against one or more of the Tri-Valley Entities during
said one (1) year period, Miller acknowledges and agrees that, as a result of
said breach, the Tri-Valley Entities may raise any applicable Time-Related
Defense that applies to the claims asserted against them in such proceeding (and
the waivers set forth herein by the Tri-Valley Entities of said Time-Related
Defense(s) applicable thereto shall be of no further force or effect).
 
4. Subject to Section 3, if Miller or any Investor initiates any proceeding
arising from or related to a Potential Claim against the undersigned Tri-Valley
Entities, or any of them, (whether asserted as direct claims by one or more
Investors, derivative claims by one or more Investors on behalf of or in the
name of Opus I, class claims by Investors or other forms of action or
representative action, whether in state or federal court, arbitration or other
forum or venue), the undersigned Tri-Valley Entities shall be precluded from
raising any Time-Related Defenses in connection with any such proceeding that is
initiated on or before the Claim Deadline.  If any such proceeding is initiated
after the Claim Deadline, then the undersigned Tri-Valley Entities may raise any
applicable Time-Related Defense that applies to the claims asserted against them
in such proceeding.
 
5. Subject to Section 3, with  regard to any proceeding arising from or related
to any Potential Claims (whether asserted as direct claims by one or more
Investors, derivative claims by one or more Investors on behalf of or in the
name of Opus I, class claims by Investors or other forms of action, whether in
state or federal court, arbitration or other forum or venue) which is initiated
by Miller or any Investor on or before the Claim Deadline, the undersigned
Tri-Valley Entities, and each of them, hereby irrevocably waive any and all
Time-Related Defenses.
 
6. Except as specifically stated, this Agreement shall not be deemed to
constitute a waiver of any rights, claims or defenses of the parties to this
Agreement.  Subject to Section 3,
 

- 2 -
 
 

--------------------------------------------------------------------------------

 

7. nothing herein shall limit or restrict any claim which arises from acts or
omissions of the undersigned Tri-Valley Entities occurring on or after the
Effective Date.
 
8. Notwithstanding any provision of this Agreement to the contrary, in no event
shall this Agreement operate to revive any claim or proceeding that Miller or
any other Investor would have been barred from bringing prior to the Effective
Date of this Agreement as a result of any Time-Related Defenses.
 
9. Nothing herein shall prevent Miller (or any Investor) at any time from
initiating any proceeding (including, without limitation, any direct, class, or
representative claim, or a derivative claim on behalf of Opus I in which Opus I
is named as a nominal or necessary party) against any party other than the
undersigned Tri-Valley Entities.  For purposes of clarity, the parties expressly
acknowledge and agree that Section 3 does not limit or restrict, in any way,
Miller’s (or any Investor’s) rights as described in this Section 8.
 
10. The Tri-Valley Entities acknowledge and agree that other Investors may act
independently of Miller and initiate claims of their own arising from the
Potential Claims or otherwise.  Nothing herein shall be construed as waiving or
limiting the rights of any Investor who has not signed this Agreement (or any
other instrument acknowledging and agreeing to the terms hereof).  The
initiation of any proceeding by any Investor other than Miller (including any
action on behalf of a class which includes Miller as a class member) shall not
be a violation of this Agreement (including, without limitation, Section 3) by
Miller and shall not in any way alter or affect the rights and obligations under
this Agreement.  Nothing herein shall limit Miller’s right to benefit from any
class, representative, derivative or other proceeding not initiated by Miller.
 
11. TVC will endeavor to notify or inform Investors that they are intended
beneficiaries of this Agreement and that the provisions herein provide them with
an extended period of time in which to bring the claims covered by this
Agreement in furtherance of reducing the possibility that such Investors might
otherwise inadvertently initiate proceedings against one or more of the
Tri-Valley Entities if they were not so informed.  TVC, however, may exercise
its discretion in complying with this Section 10, as TVC management may deem
necessary or appropriate, in accordance with applicable law.
 
12. The terms of this Agreement shall be governed by the laws of the State of
California.  The Tri-Valley Entities and Miller agree that this Agreement shall
be admissible in any proceeding in any jurisdiction to establish any party’s
rights or restrictions with respect to any Time-Related Defenses.
 
13. This Agreement can be modified only in a writing signed by the parties whose
rights shall be altered by such modification.  This Agreement shall constitute
the entire understanding between the parties concerning the subject matter of
this Agreement and supersedes and replaces all prior negotiations, proposed
agreements, and agreements, written or oral, relating to this subject.  No party
may assign this Agreement without the prior written consent of the other parties
to this Agreement.  The prevailing party in any proceeding initiated to enforce
the terms of this Agreement shall be entitled to reimbursement of its reasonable
attorneys’ fees and costs.
 

- 3 -
 
 

--------------------------------------------------------------------------------

 

14. This Agreement shall bind and benefit each of the parties and their
respective predecessors, successors, heirs and permitted assigns.  All Investors
are intended third party beneficiaries of this Agreement.
 
15. Each person executing this Agreement on behalf of any party to this
Agreement warrants that he/she is authorized to execute this Agreement on behalf
of and to bind such party and that this Agreement constitutes a valid and
binding Agreement enforceable against such party in accordance with its terms.
 
16. This Agreement may be executed in original or facsimile counterparts (which
shall be deemed an original for all purposes hereof), and which, together, shall
be one and the same Agreement.
 
17.  Each party certifies that they have read all of this Agreement and fully
understand all of the same.
 
AGREED AND ACCEPTED BY THE PARTIES TO THIS AGREEMENT
 

     
TRI-VALLEY ENTITIES:
 
     
Tri-Valley Corporation, a Delaware corporation
 
DATED: 
 
 
By:
 
 /s/ Maston N. Cunningham
       
Maston N. Cunningham
Chief Executive Officer
               
Tri-Valley Oil & Gas Co., a California corporation
 
DATED:
 
 
By:
 
/s/ Maston N. Cunningham
       
Maston N. Cunningham
Chief Executive Officer



[signatures continue on next page]

- 4 -
 
 

--------------------------------------------------------------------------------

 




     
TVC Opus I Drilling Program, L.P., a Delaware limited partnership
         
DATED: 
 
By:
 /s/ Maston N. Cunningham      
Maston N. Cunningham
     
Chief Executive Officer
                   
MILLER:
       
DATED:
 
By:
 /s/ George R. Miller      
George R. Miller




- 5 -
 
 

--------------------------------------------------------------------------------

 
